Opinion by
Cline, J.
It was stipulated that the merchandise is the same in all material respects as that passed upon in Oy Wo Tong Co. v. United States (5 Cust. Ct. 70, C. D. 372), which record was incorporated herein. In accordance therewith the protest was sustained as follows: (1) Bak hop, hoi shin lien, hoi pak lien, sui sut, wai san (stick form), sar sum (uncut), lo hon qua, yuen yuk, and mok qua (not sliced) were held entitled to free entry under paragraph 1669 as- crude drugs; and (2) wai san (sliced), yuk chuck, sar sum (cut), and mok qua (sliced) were held dutiable at 10 percent under paragraph 34 as drugs, advanced.